Title: William Smith Shaw to Abigail Adams Smith, 23 December 1799
From: Shaw, William Smith
To: Adams, Abigail (daughter of JA and AA)


				
					My Dear:
					Union Brigade, December 23, 1799.
				
				I received yours of the 19th this afternoon, and yesterday received orders from General Hamilton to prepare for the funeral rites of our departed General, on Thursday next. I have put every thing in the necessary train of execution, preparative to the reception of his final orders, which I expect to receive in the course of the night; and last night I determined to erect a monument to his memory, and penned the enclosed. This morning, consulted the field officers of the brigade, who cheerfully consented to share the expense. It will be erected on the centre in front of the cantonment, of white marble, engraved with black letter, on a mound to be raised for the fixture of the pedestal of the monument. Its rear will be conical, adorned with military trophies in black lines; its front will bear the inscription enclosed. I wish the President could spare time to overlook it, and make such alteration as may strike him as necessary.
				I wrote you the day before yesterday, to which refer. Present me respectfully to all. My love to my baby and you.
				In haste, yours,
				
					W. S. Smith
				
			